Citation Nr: 0921413	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  03-34 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) dated in January 2003 
which, inter alia, denied service connection for 
hypertension. 

In a June 2006 decision, the Board denied the Veteran's 
service connection claim for hypertension, to include as 
secondary to service-connected diabetes mellitus.    The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an October 
2007 Memorandum Decision, the Court vacated the June 2006 
Board decision, and remanded the case to the Board for 
further proceedings consistent with its decision.  The Board 
remanded the issue of entitlement to a total disability 
rating based on individual unemployability to the RO/Appeals 
Management Center (AMC), in Washington, DC in March 2008, but 
that matter has not been fully developed and is not currently 
before the Board.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006); Allen v. Brown, 
7 Vet. App. 439 (1995).  VA afforded the Veteran an 
examination in October 2003, the report of which noted a 
diagnosis of essential hypertension unrelated to diabetes 
without further explanation.  On remand, the Veteran should 
be afforded another examination to determine whether his 
hypertension is related to diabetes mellitus to include a 
complete rationale for the opinion reached.   

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an examination 
for hypertension.  The claims file and 
a copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed in 
conjunction with the examination.  

The examiner should opine whether there 
is a 50 percent probability or greater 
that hypertension is related to service 
or the Veteran's service-connected 
diabetes mellitus.  If not, the 
examiner should specify if any 
permanent, measurable increase in the 
severity of hypertension is related to 
diabetes mellitus, and if so, what 
portion of the hypertension owes its 
etiology to the service-connected 
diabetes mellitus.  The examiner should 
provide the rationale for the opinion 
provided and address the October 2003 
VA examiner's conclusion that 
hypertension was unrelated to diabetes.  
If the requested opinion cannot be 
rendered without resort to speculation, 
the examiner should so state.

2.	Then, readjudicate the Veteran's claim 
for service connection for 
hypertension.  If action remains 
adverse to the Veteran, provide him and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




